Citation Nr: 1422208	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-25 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residual right knee disability following an October 2008 total right knee replacement.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1972 to August 1972, and from July 1975 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The issue has been recharacterized as noted on the title page to better reflect the Veteran's contentions. 

In June 2010, the RO denied entitlement to service connection for a right knee replacement and TDIU.  The Veteran filed a notice of disagreement in June 2010, and the RO issued a statement of the case in February 2011.  The Veteran's substantive appeal received in September 2011 was not timely.  Therefore, these issues are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2013). 

In April 2012, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
In April 2014, the Board received a Congressional inquiry regarding the status of the Veteran's claim, along with a handwritten statement from the Veteran.  This newly submitted evidence was not accompanied by a waiver of RO consideration.  However, because this appeal is being remanded for other action, on remand, the RO should review this evidence and issue a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2013).

The Veteran was previously represented by AMVETS.  In December 2011, AMVETS withdrew representation and notified the Veteran of its withdrawal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 1151, benefits are warranted where there is evidence of an additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable.  Id.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical care, it must be shown that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d).

The Veteran underwent a total right knee replacement in October 2008 at the  Charleston, South Carolina VA Medical Center (VAMC).  He contends that he complained of persistent right knee pain for several months after the procedure and received pain medication, but that further evaluation was not conducted.  He also points out that the knee joint implanted by VA was recalled prior to the 2008 surgery and that problems associated with the implant required revision arthroplasty by a private provider in April 2010.  He maintains that he has additional right knee disability, to include pain, stiffness, and nerve damage, and that he is therefore entitled to compensation under 38 U.S.C.A. § 1151 for his right knee condition. 

The Veteran was afforded a VA examination in July 2011.  X-rays showed changes of the total right knee arthroplasty without obvious complications.  The examiner reviewed the October 2008 operative report, VA treatment records prior and subsequent to that procedure, and January 2010 treatment records from the doctor who performed the revision arthroplasty in April 2010.  He noted that there was no neurologic deficit prior to the procedure, but that a VA December 2009 treatment record showed hyperesthesia of the lateral articular nerve.  The VA examiner noted that records from the April 2010 surgery were not in the claims file, and that "these findings are critical to the question being asked of me."  Thus, the Board finds the VA examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Accordingly, the case is REMANDED for the following action:

1. Refer the case to an appropriate VA examiner for a supplemental opinion with respect to whether any additional disability caused by complications of the total right knee replacement is related to any deficiency in VA medical treatment.  The claims file and a copy of this remand should be forwarded to the examiner.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded to the Veteran.

Based on a review of the claims folder, including any obtained diagnostic films, including X-rays, the examiner should answer the following questions:

(a) Does the Veteran have additional disability as a result of the October 2008 total right knee replacement and post-surgical treatment, to include pain and nerve damage?  If the answer is yes, specifically identify the additional disability or disabilities.

(b) If the Veteran does have additional disability due to the October 2008 total right knee replacement, to include increased pain and nerve damage, state whether it is at least as likely as not (i.e., 50 percent or greater probability) that the proximate cause of each additional or aggravated disability was: 

(i) due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment; or, 

(ii) whether the proximate cause of each additional or aggravated disability was an event which was not reasonably foreseeable.

The examiner must address the Veteran's lay statements; the April 2010 private treatment records, to include the finding of "some instability" of the right knee implant; and the Veteran's claim that the VA was negligent in using a knee joint that was recalled prior to the October 2008 procedure and that problems associated with the implant required revision arthroplasty by a private provider in April 2010.  

The examiner should adequately summarize the relevant history and clinical findings, and provide adequate reasons for the medical conclusions rendered.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2. Then, readjudicate the claim on appeal in light of all the evidence on file, including evidence received since the issuance of the August 2011 statement of the case.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



